Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/6/2021 has been entered.

Erroneous Interview Summary Record
Please disregard the interview summary record dated 8/11/2021 in regard to a telephone interview with Bret Field and Ben Mack.  It was erroneously created using the Application serial 16463373 and does not pertain to the Application herein.  Examiner apologizes.

 Allowable Subject Matter
Claims 10, 12-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 10, the prior art of record discloses or reasonably teaches in combination an electric motor-vehicle coolant pump comprising: a housing; a pump unit comprising blade elements. the pump unit being configured to pump a cooling fluid; a motor unit comprising a motor stator and a motor rotor which are mounted in the housing via a bearing. the motor rotor comprising an impeller element and a drive element which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746